Citation Nr: 1415537	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-45 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 20 percent for a right shoulder disability, rated based on limitation of motion and injury to Muscle Group III, as a residual of a shell fragment wound.

3.  Entitlement to a rating in excess of 10 percent for a scar of the right shoulder as a residual of a shell fragment wound.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1969.  He is the recipient of the Purple Heart Medal and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for PTSD and assigned an initial 10 percent rating, effective August 25, 2008, and a right shoulder disability, evaluated based on limitation of motion, and assigned an initial noncompensable rating, effective August 25, 2008.  Such decision also continued the 10 percent rating for a scar on the right shoulder as a residual of a shell fragment wound.

In a September 2010 rating decision, the RO granted an initial 30 percent rating for PTSD, effective August 25, 2008, and an initial 20 percent rating, effective August 25, 2008, for the right shoulder disability, rated on limitation of motion and injury to Muscle Group III, as a residual of a shell fragment wound.  Despite the higher initial ratings established for PTSD and a right shoulder disability, the Veteran has not been awarded the highest possible ratings.  As a result, he is presumed to be seeking the maximum possible benefits and, therefore, his claims remain in appellate status.  A.B.  v. Brown, 6 Vet. App.  35 (1993).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the Veteran's representative's March 2014 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In regard to the Veteran's claim for a higher initial rating for PTSD, he last underwent a VA examination in October 2008.  The Veteran has since reported that his PTSD has worsened.  Also, his subsequent VA medical records document vacillating reports as to the severity of his psychiatric symptoms and reflect a decrease in his assigned Global Assessment of Functioning (GAF) scores.  As such, a more contemporaneous psychiatric examination is necessary to assess the current nature, extent and severity of the disabilities.   See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Likewise, the Veteran's right shoulder disability was last examined by in October 2008.  In a May 11, 2010 VA medical record, the Veteran complained of increasing right shoulder and arm pain.  A more contemporaneous right shoulder examination thus also appears to be necessary.  Id.  Furthermore, the October 2008 VA examiner does not appear to have determined whether such right shoulder disability (due to shell fragment wounds) also encompasses manifestations regarding muscle and/or neurological deficits.  In this regard, a May 2009 VA X-ray report shows that the Veteran still has multiple metallic ballistic fragments in the soft tissues adjacent to the proximal humerus.  Additionally, in his October 2010 substantive appeal, the Veteran reported that his right arm and shoulder would lose strength and motion while performing tasks.  As such, a new examination should specifically address all relevant manifestations of his multiple fragment wounds, including the above and any other manifestations presented by the evidence of record.  

Specific to the service-connected right shoulder scar, while the claim was on appeal, the applicable rating criteria for skin disorders were revised effective October 23, 2008. 38 C.F.R. § 4.118 (2009); 73 Fed. Reg. 54,710 (Sept. 23, 2008).  The revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. 73 Fed. Reg. 54,710 (Sept. 23, 2008).   In this case, the Veteran's claim was filed prior to October 23, 2008.  As such, the new regulations would generally be inapplicable to his claim.  

However, the RO applied the revised criteria in a September 2010 Supplemental Statement of the Case (SSOC).  Accordingly, out of fairness to the Veteran, the Board finds that both sets of criteria to be applicable to the claim; however, the new criteria is only applicable for the period on or after the effective date of the new regulation.  In this regard, the Veteran last underwent a VA examination for his scar in October 2008.  In light of the change in regulations, the Board finds that a remand is necessary to afford the Veteran a contemporaneous skin VA examination to assess the current nature, extent, and severity of the scar.  See Snuffer, supra.; VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).
	
In regard to all claims, a September 3, 2008 VA social work consult shows that that the Veteran's social worker recommended that he file for Social Security Administration (SSA) disability benefits.  Also, an August 30, 2010 VA medical record shows that the Veteran receives SSA benefits, but does not indicate the type of benefits received.  As such records may be relevant to the instant claims, a remand is necessary in order for the AOJ to attempt to obtain any outstanding SSA records referable to the Veteran's disability claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Finally, the Board notes that the Veteran receives VA treatment through the Erie, Pennsylvania, VA Medical Center (VAMC).  The most recent treatment records are dated in August 2010.  Therefore, while on remand, VA treatment records from August 2010 to the present should be obtained for consideration in the appeal.
	
Accordingly, the case is REMANDED for the following:

1.  The AOJ should contact SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain VA treatment records from the Erie VAMC, dated from August 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the AOJ should schedule a new VA examination to determine the current severity and all manifestations of his service-connected scar as a residual of a shell fragment wound.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should indicate in the examination report if the claims file and a copy of this REMAND were reviewed.

In assessing the scar(s) on examination, the examiner should describe the nature and severity of all manifestations of the scar(s), to include addressing the following inquiries:

(a)  Describe the number and size of any scars present in the affected area.

(b)  Is any scar deep or does it/do they collectively cause limited motion in an area or areas exceeding 6 square inches, 12 square inches, 72 square inches, or 144 square inches?

(c)  Is the scar superficial and does it/do they collectively cover 144 square inches or more?

(d)  Is any scar superficial and unstable?

(e)  Is any scar superficial and painful?

(f)  Does any scar/scarring cause additional loss of motion or function?
(g) Are there any additional pertinent findings (such as evidence of swelling, redness, tenderness, discoloration, etc.)?  

In providing answers to the aforementioned questions as well as documenting other symptoms, the examiner should comment on and/or take note of the fact that the claimant is generally considered competent to report on the observable symptoms of his disorder (i.e., pain, swelling, lost motion, etc.) even if medical records may be negative for such symptoms.

In addition to objective findings, the examiner should fully describe the Veteran's lay accounts of functional effects caused by the scar/scarring in the final report of the evaluation, such as those impacting his daily activities and employment/employability.

All opinions must be supported by a clear explanation, if necessary with citation to relevant medical findings, as appropriate.

4.  After all outstanding records have been associated with the claims file, the AOJ should schedule a new VA examination to determine the current severity and all manifestations of his service-connected right shoulder disability, which is currently rated based on limitation of motion and injury to Muscle Group III, as a residual of a shell fragment wound.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should indicate in the examination report if the claims file and a copy of this REMAND were reviewed.

All signs and symptoms necessary for rating the right shoulder should be reported in detail.  Based on a review of historical medical records and current examination findings, the examiner should: 

(a) Specifically state whether the shell fragment wound of the right shoulder involves muscle damage.  

If muscle injuries associated with the wound(s) are found, the examiner should name the muscle and muscle group number(s) for each, and should assess the severity of any muscle injuries. 

(b) Additionally, the examiner should conduct a thorough orthopedic examination of the right shoulder and report all pathology found to be present. 

(i) In examining the right shoulder disability, the examiner should document any limitation of motion (in degrees) of the Veteran's right shoulder, to include as due to the related right shoulder scar, and provide the point at which painful motion begins. 

The examiner should also indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right shoulder is used repeatedly over a period of time. 

(ii) The examiner should also determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner should so state. 

(c) The examiner must also identify and discuss the nature and extent of any neurological impairment related to the Veteran's right shoulder disability, if any is found. 

(d) The examiner should also discuss the impact of the Veteran's right shoulder disability on his employability.   

A complete explanation for any opinions expressed should be provided.

5.  After obtaining all outstanding records, the AOJ should afford the Veteran an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this REMAND, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  

The examiner should also specifically address the impact such disability has on the Veteran's employability.

The examiner should set forth all examination findings, along with a complete explanation for any conclusions reached, in a printed report.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  With respect to his claim for an increased rating for his right shoulder scar, the AOJ is advised that both the pre-October 2008 rating criteria and rating criteria that became effective in October 2008 are applicable.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


